Citation Nr: 1709961	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for the period prior to July 7, 2016, and in excess of 20 percent thereafter for residuals of an old healed stress fracture of the right femur.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1997 to April 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 10 percent for residuals of an old healed stress fracture of the right femur.  A September 2016 rating decision increased the Veteran's rating to 20 percent effective July 7, 2016.  

Although the Veteran originally requested a Board hearing, she withdrew her request in April 2015 and there are no additional requests for a hearing within the file.  Therefore the Board can proceed.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

This case was previously before the Board in September 2012 and June 2016.  The Board finds there is compliance with the prior remands.


FINDINGS OF FACT

1. Prior to July 7, 2016, the Veteran's residuals of an old healed stress fracture of the right femur were complaints of pain in the thigh, with slight knee or hip disability due to minimal reduction of hip motion (flexion 120/125 degrees, abduction 30-35/45 degrees) and impaired gait. 

2. Since July 7, 2016, the Veteran's residuals of an old healed stress fracture of the right femur have been manifested by complaints of pain in the thigh, with moderate knee or hip disability due to moderate reduction of hip motion (flexion 70/125 degrees, abduction 40/45 degrees) and impaired gait. 



CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 10 percent for residuals of an old healed stress fracture of the right femur prior to July 7, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2016).

2. The criteria for a disability rating higher than 20 percent for residuals of an old healed stress fracture of the right femur since July 7, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in February 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examinations of her claimed residuals of an old healed stress fracture of the right femur.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As stated in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Board finds the VA examinations are adequate under Correia.  Indeed, Correia indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  Here, the record shows that the Veteran has bilateral leg pain, so there is no opposite undamaged joint to compare.  Thus, the Board finds the VA joint examinations adequate.  

Moreover, in sending the Veteran a letter requesting that she provide sufficient information to obtain records from any additional treating sources other than the VA New York Harbor Healthcare System, to which the Veteran did not reply, the AOJ substantially complied with the Board's June 2016 remand instructions.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Increased Rating

The Veteran claims that her residuals of an old healed stress fracture of the right femur are more severe than what is reflected by the currently assigned ratings. Specifically, averring in her April 2008 notice of disagreement that after her in-service injury, her leg did not heal correctly and left her right leg shorter than her left leg.  Additionally, her leg continuously goes out and causes pain and she is unable to stand or walk for long periods.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's residuals of an old healed stress fracture of the right femur are currently assigned a 10 percent rating prior to July 7, 2016, and a 20 percent rating thereafter under Diagnostic Code 5255.  

Under Diagnostic Code 5255 (femur, impairment of), a 10 percent rating is assigned for malunion of the femur with slight knee or hip disability.  A 20 percent rating requires moderate knee or hip disability.  A 30 percent rating requires marked knee or hip disability.  A 60 percent rating requires either a fracture of the surgical neck of the femur with false joint or a fracture of the shaft or anatomical neck of the femur with nonunion, but without loose motion, and with weightbearing preserved with the aid of a brace.  An 80 percent rating requires a fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  See 38 C.F.R. § 4.71a, Diagnostic Code 5255.

Under Diagnostic Code 5251, a maximum 10 percent disability evaluation is warranted for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  A 20 percent rating is warranted when there is limitation of flexion to 30 degrees.  A 30 percent rating is contemplated for limitation of thigh flexion to 20 degrees, and a 40 percent rating is warranted for limitation of thigh flexion to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of thigh rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross legs.  A 20 percent disability evaluation is warranted for limitation of thigh abduction, where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

Normal range of motion for the hip is flexion from zero degrees to 125 degrees, and abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

VA treatment records reveal in February 2007, the Veteran complained of pain in her right thigh and femur.  She had some pain at rest, but it was more significant when ambulating.  She was found to have full range of hip motion.  X-ray of the right hip revealed possible soft tissue mass of unknown origin in the right thigh.  

The Veteran was afforded a VA examination on March 2, 2007, in which the Veteran reported pain in her right thigh.  The examiner found fracture site motion, the condition affected the motion of a joint, and noted the Veteran used a cane intermittently/occasionally.  The examiner noted the Veteran's left leg was shorter than her right.  There was loss of a bone or part of a bone, but no malunion or nonunion.  A weight bearing joint was affected and the Veteran's gait was antalgic.  There was also evidence in the feet of abnormal weight bearing.  The Veteran could only stand 15-30 minutes and walk more than one fourth a mile, but less than a mile.  The examiner found evidence of genu recurvatum and constitutional signs of bone disease; however, no weakness or insecurity in weight bearing.  The Veteran complained of stiffness in the right hip and swelling of the right thigh.  Active and passive range of motion of the right hip was flexion to 120 degrees with pain, extension to 30 degrees with no pain, adduction to 20 degrees with no pain and the Veteran could cross her legs, abduction to 30 degrees on active motion with pain and passive motion to 35 degrees with pain beginning at 30 degrees and ending at 35 degrees, and rotation to 40 and 45 degrees with pain on active motion and passive motion to 50 degrees with pain beginning at 45 degrees and ending at 50 degrees.  There were no additional limitations of motion on repetitive use except for rotation, which was 50 to 45 degrees.  Factors responsible for the additional limitation of motion were pain.  The examiner concluded that the right hip had tenderness and painful movement.  

X-rays of the femur and hips were reviewed that revealed normal examination and a computerized tomography (CT) scan was reviewed that revealed no evidence of fracture or dislocation; the right femoral head was normal in contour and position.  There was also prominence of the subcutaneous fat of the right lateral thigh causing impression on the underlying tensor fascia lata, and could represent a non-encapsulated lipoma.  The examiner diagnosed the Veteran with right thigh myalgia, leg discrepancy, and right trochanter bursitis.  These problems caused severe effects when playing sports, moderate effects when doing chores, shopping, and exercise, and mild effects in traveling and recreation.  

A March 5, 2007, bone scan revealed no significant abnormal bony uptake.  There were two foci of mild soft tissue activity noted in the right lateral soft tissue region posterolateral to the right femur bone.  These were of unknown etiology.  A magnetic resonance imaging (MRI) was suggested.  A subsequent March 2007 MRI of the right distal femur was unremarkable.  

A July 2008 VA treatment record notes the Veteran's range of motion was internal rotation to 40 degrees and external rotation to 30 degrees.  Hip abduction and flexion was 4-/5.  

The Veteran was afforded another VA examination in July 2016, in which she continued to report constant right thigh pain.  She underwent right hip arthroscopic surgery in August 2015 and benefited some.  She completed physical therapy following surgery in May 2016.  She denied flare-ups of the hip and thigh and reported functional loss or functional impairment, which included avoiding lifting more than ten pounds and avoidance of walking more than five blocks at a time.  Right hip range of motion was flexion to 70 degrees, extension to 20 degrees, abduction to 40 degrees, and adduction to 15 degrees, without the ability to cross legs, external rotation was to 45 degrees, and internal rotation was to 30 degrees.  Painful motion was noted with all range of motion testing, weight bearing, and upon palpation on the lateral proximal thigh.  The examiner noted the severity of pain on palpation as a 7-8 on a 0-10 scale.  Also, range of motion contributed to functional loss, specifically it altered her gait.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss.  She did not use an assistive device and there was no arthritis found on imaging studies.  The examiner found no malunion or nonunion of femur.  

After a review of all of the evidence, lay and medical, the Board finds that the weight of the evidence is against a grant of a disability rating in excess of 10 percent prior to July 7, 2016, and in excess of 20 percent thereafter.  

For the period prior to July 7, 2016, the evidence does not demonstrate malunion of the femur with moderate knee or hip disability, as required for a 20 percent disability rating under Diagnostic Code 5255.  The evidence demonstrates that the Veteran's residuals of an old healed stress fracture of the right femur consisted of subjective complaints of pain, swelling, and stiffness, with minimal reduction of hip motion.  The Board acknowledges the Veteran's complaints and that the March 2007 VA examiner noted the Veteran had an antalgic gait and occasionally used a cane.  However, the Veteran was able to perform average daily living activities and on physical examination there was minimal limitation of motion.  Indeed, the medical evidence of record demonstrates findings that fall well short of the criteria for even compensable limitation of motion under Diagnostic Codes 5251, 5252, and 5253.  The clinical evidence is more probative regarding the specific impact of the right femur disorder.  In light of the clinical findings and the Veteran's descriptions, the Board concludes that moderate hip or knee disability has not resulted from the right femur fracture and that the criteria for a higher disability rating are not met for the period prior to July 7, 2016.  

The Board notes the Veteran avers in her April 2008 notice of disagreement that her right leg did not heal correctly and left it shorter than her left leg.  A separate rating could be assigned for shortening of the right leg, if such was warranted, as this would represent additional impairment not contemplated by the current diagnostic code.  Diagnostic Code 5275 provides a 10 percent rating for shortening of the leg by 1 1/4 - 2 inches (3.2 cms. - 5.1 cms.).  However, the March 2007 VA examiner found the Veteran's left leg was shorter than her right.  Also, there is no evidence in the claims file that attributes leg shortening or lengthening due to the Veteran's service connected residuals of a an old healed right femur stress fracture.  Therefore, a separate rating under Diagnostic Code 5275 is unavailable. 

The Board has also considered whether the Veteran would be entitled to a higher evaluation under the other diagnostic codes.  The Board finds that a rating is not warranted under Diagnostic Code 5250 because the claims file does not show the Veteran ever being diagnosed with an ankylosis of the right hip.  Similarly, the Board finds that a rating is not warranted under Diagnostic Code 5254 because the claims file does not show the Veteran ever being diagnosed with a flail joint. 

For these reasons, the Board finds that the weight of the evidence is against the assignment of a schedular rating in excess of 10 percent for the Veteran's residuals of an old healed stress fracture of the right femur.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

For the period since July 7, 2016, the Board finds a rating in excess of 20 percent is not warranted.  A 20 percent rating recognizes the painful, limited motion that would otherwise not be compensable were it rated on limitation of motion alone.  At its worst manifestation, right hip extension was measured to 20 degrees, which is not sufficient limitation of motion for a compensable rating under Diagnostic Code 5251 (requiring extension limited to 5 degrees).  38 C.F.R. § 4.71a.  Similarly, the evidence does not demonstrate right hip flexion limited to 45 degrees, as required for just a 10 percent rating under Diagnostic Code 5252.  Id.  Although the July 2016 VA examiner found the Veteran could not cross her legs, the Board finds that assignment of a separate, compensable rating for the right femur under Diagnostic Code 5253 would constitute impermissible pyramiding as the symptomology is duplicative or overlapping with the assigned rating under Diagnostic Code 5255.  In this regard, Diagnostic Code 5255 is broad in scope, and the factors of pain with limitation in motion and function are addressed by the Veteran's current evaluation.  

While there is evidence of painful motion and the Veteran was found to have an altered gait by the July 2016 VA examiner, the noncompensable limitation of motion that is caused by the pain is already considered and rated as part of the 20 percent rating under Diagnostic Code 5255.  Further, the July 2016 VA examination report shows that the Veteran had no additional limitation of motion in degrees or functional loss due to pain, painful motion, weakness, or fatigability upon repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  For these reasons, the Board finds that, even considering limitations of motion and function due to joint pain, an increased rating in excess of 20 percent for residuals of a right femur fracture is not warranted during this period.  

It is clear from comparing the two VA examinations that the Veteran's condition worsened in the intervening time period.  Again, normal range of motion for the hip is flexion from zero degrees to 125 degrees.  In 2007, she had barely any limitations with flexion, as she had motion to 120 degrees.  However, by 2016, flexion was reduced to 70 degrees.  

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the right hip or flail joint to warrant a rating under Diagnostic Code 5250 or 5254.  See 38 C.F.R. § 4.71a.  

For these reasons, the Board finds that the weight of the evidence is against the assignment of a schedular rating in excess of 20 percent for the Veteran's residuals of an old healed stress fracture of the right femur.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with the Veteran's disability when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in her assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007). 










[Continued on Next Page]
ORDER

A rating in excess of 10 percent for the period prior to July 7, 2016, for residuals of an old healed stress fracture of the right femur, is denied.  

A rating in excess of 20 percent for the period since July 7, 2016, for residuals of an old healed stress fracture of the right femur, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


